Citation Nr: 1035673	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  08-34 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from January 1982 to November 
1992, and from January 2005 to January 2006.  In between both 
periods of active duty, the Veteran also served in the Air 
National Guard of the United States from November 1993 to 
November 2002, from November 2003 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the September 2007 rating decision, in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, in pertinent part, denied service connection 
for bilateral hearing loss and tinnitus.  

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
being REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's bilateral hearing loss claim has been obtained.  

2.  The Veteran does not have a current hearing loss disability 
under 38 C.F.R. § 3.385 for VA disability compensation purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 38 
U.S.C.A.§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  

With regard to the Veteran's hearing loss claim, the RO did 
provide him with notice in April 2007 prior to the initial 
decision on the claim in September 2007.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been met, 
and to decide the appeal would not be prejudicial to the Veteran.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection for 
bilateral hearing loss.  Specifically, the April 2007 letter 
stated that the evidence must show that he had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that he has a current physical or 
mental disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in military 
service.  

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
In particular, the April 2007 letter indicated that reasonable 
efforts would be made to help him obtain evidence necessary to 
support his claim, including that VA would request any pertinent 
records held by Federal agencies, such as military records, and 
VA medical records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The April 2007 letter 
notified the Veteran that he must provide enough information 
about his records so that they could be requested from the agency 
or person that has them and that he should complete and return 
the enclosed authorization for release of records, if there were 
any private medical records that he would like VA to obtain on 
his behalf.  In addition, the April 2007 letter informed him that 
it was his responsibility to ensure that VA received all 
requested records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, and specifically on 
March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability. The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Id.

In the present case, the Veteran was provided with notice of the 
type of evidence necessary to establish a disability rating and 
effective date.  In this regard, the Board notes that the April 
2007 letter informed him that a disability rating was assigned 
when a disability was determined to be service-connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings and 
effective dates were determined.  

In addition, the duty to assist the Veteran has been satisfied in 
this case.  Service treatment records as well as all identified 
and available VA medical records pertinent to the years after 
service are in the claims file and were reviewed by both the RO 
and the Board in connection with the Veteran's claim.  

In this regard, the Board acknowledges that the Veteran's service 
treatment records from his second period of active duty dated 
from January 2005 to January 2006 are not associated with the 
claims file.  Importantly, however, as will be explained in 
further detail in the following decision, competent evidence of 
record does not reflect the presence of a current bilateral 
hearing loss disability for VA compensation purposes.  
Accordingly, without evidence of such a current disability, 
service connection cannot be granted.  A remand to accord the 
agency of original jurisdiction an opportunity to procure the 
service treatment records from the Veteran's second period of 
active duty would not change the outcome of this appeal.  

The Veteran was also afforded a VA examination in May 2008 in 
connection with his claim for service connection for bilateral 
hearing loss in accordance with 38 C.F.R. § 3.159 (c)(4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

The Board finds the May 2008 VA examination to be adequate with 
respect to the Veteran's bilateral hearing loss claim.  The 
examiner indicated that the Veteran's claims file had been 
reviewed prior to the examination.  The examination also included 
a review and discussion of the Veteran's existing medical 
records, an interview with the Veteran regarding his medical 
history, and a thorough audiological examination of the Veteran.  
Based on the medical evidence of record, and an evaluation of the 
Veteran, the examiner provided an etiological opinion concerning 
the Veteran's bilateral hearing loss and service, and included 
the rationale upon which the opinion was based.  

As there is no indication that any failure on VA's part to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the injury was incurred in service.  38 
C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there generally must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 
Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of evidence of a hearing disability during service 
(i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not 
always fatal to a service connection claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley at 159.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss.  In his August 2010 Informal Hearing Presentation, 
the Veteran, through his representative, contended that he 
currently suffers from bilateral hearing loss as a direct result 
of his exposure to airplane engine noises while performing his 
duties as an Air Transportation Craftsman and Supervisor.  The 
Veteran is considered competent to relate a history of noise 
exposure during service.  See 38 C.F.R. § 3.159(a)(2); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent 
to testify to symptomatology capable of lay observation); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay 
evidence requires facts perceived through the use of the five 
senses).  

According to available service treatment records, on the 
Veteran's October 1981 examination conducted pursuant to his 
enlistment, the Veteran did not mark that he had or had had ear, 
nose, or throat trouble or any hearing loss.  In addition, the 
clinical evaluation of his ears and drums was to be found normal, 
and he had a hearing loss profile of 'H1' at the time of his 
October 1981 examination.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992) (observing that the 'PULHES' profile reflects the 
overall physical and psychiatric condition of the Veteran on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service)).  Also, on his October 1981 
examination, the authorized audiological examination reflected 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
10
5
0
5
LEFT
0
0
5
5
0

On the Veteran's June 1992 examination conducted pursuant to his 
separation from active duty, the clinical evaluation of his ears 
and drums was also shown to be normal, and he did not mark that 
he had or had had ear, nose, or throat trouble or any hearing 
loss in his medical history report.  Additionally, on the 
authorized audiological examination, the examiner found his pure 
tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
0
LEFT
0
0
0
15
5

On a July 2002 periodic examination which was conducted during 
the Veteran's period of service with the National Guard, the 
clinical evaluation of his ears and drums was shown to be 
abnormal and the authorized audiological examination showed the 
pure tone thresholds, in decibels, to be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
25
35
50
LEFT
5
0
5
15
0

However, it was noted in the examination report that this was due 
to a "complete wax occlusion [of the right] ext[ernal] auditory 
canal . . . " and that such occlusion resulted in a hearing 
deficit in the Veteran's right ear.  A September 2002 sick call 
note indicates the Veteran was seen for a follow up ear 
examination during which the physician explained that the 
Veteran's prior abnormal examination results were attributed to 
"cerumen impaction."  It was further noted by the physician 
that the Veteran's ears were now clear.  It does not appear that 
an additional audiological evaluation was conducted after this 
examination.  In any event, the Board finds the majority of the 
in-service audiological evaluations conducted during the 
Veteran's first period of active duty did not reflect a hearing 
loss disability for VA compensation purposes, and the one which 
did during his time in the National Guard was attributed to wax 
occlusion in the right ear for which the Veteran was treated.  
See 38 C.F.R. § 3.385 (2009).  

The evidence of record shows that the Veteran underwent an 
audiological examination at a private treatment facility in 
February 2007.  However, the Board finds that these private 
records are not adequate for rating purposes.  Although there 
were speech discrimination scores noted in the report, it is not 
clear how the speech discrimination scores were determined.  For 
VA purposes, the Maryland CNC Test must be used.  38 C.F.R. § 
4.85(a).  In addition, the audiological examination report did 
not provide an interpretation of the audiometric readings 
contained on the graphs.  38 C.F.R. § 3.386.  The Board notes 
that it is precluded from interpreting pure tone threshold 
results in order to determine the severity of the Veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  

More recently, the Veteran was afforded a VA audiological 
examination in May 2008.  The audiologist reviewed the Veteran's 
claims file and interviewed him regarding his background, his 
medical history and his military and post-military noise 
exposure.  During the examination, the Veteran reported to have 
satisfactory hearing bilaterally.  Based on her evaluation of the 
Veteran and review of his records, the examiner explained that 
audiometric findings revealed normal hearing bilaterally, and 
therefore, the Veteran's claimed hearing loss was not related to 
military noise exposure.  On the audiogram, pure tone thresholds, 
in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
5
5
10
20
15

Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  

Considering the evidence of record under the laws and regulations 
as set forth above, the Board concludes that the Veteran is not 
entitled to service connection for bilateral hearing loss.  In 
addition to the lack of evidence establishing that hearing loss 
manifested during service or closely thereafter, the medical 
evidence does not show the Veteran to currently have such a 
disorder.  The May 2008 VA audiological examination results 
showed that the Veteran essentially had normal hearing acuity 
bilaterally.  Significantly, the findings do not meet the 
requirements under 38 C.F.R. § 3.385 for a hearing loss 
disability for VA compensation purposes.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; 
see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Evidence 
must show that the Veteran currently has the disability for which 
benefits are being claimed.  Here, the medical evidence does not 
establish that the Veteran currently has bilateral hearing loss 
for VA compensation purposes.  See 38 C.F.R. § 3.385.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss in this case.  In 
reaching this conclusion, the Board finds of particular 
significance the fact that the claims folder contains no 
competent evidence of a current diagnosis of bilateral hearing 
loss for VA compensation purposes.  38 C.F.R. § 3.385.  
Therefore, the benefit of the doubt doctrine is not for 
application, and the claim for service connection for bilateral 
hearing loss must be denied.  38 C.F.R. § 3.102; see Gilbert, 1 
Vet. App. at 54.  


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes assisting the Veteran in procuring 
service treatment records and other relevant treatment records, 
and providing a VA examination when necessary.  38 U.S.C.A. 
§5103A; 38 C.F.R. § 3.159.  

The Veteran contends that he was exposed to noise working around 
military cargo airplanes while serving in the military and while 
providing service for the National Guard.  He maintains that he 
has experienced ringing in both his ears since service as a 
result.  See Statement of Veteran, received March 2007.  

A July 1982 audiogram reflects that the Veteran's place of work 
was on an air freight.  An Occupational Health Examination 
indicates that he was exposed to flight line noise while 
performing his job duties, that the measured intensity of the 
noise was above a certain limit. and that he should be provided 
with ear plugs.  

In this regard, the Board acknowledges that, at the May 2008 VA 
audiological examination, he reported that his tinnitus was 
bilateral, persistent and arose close to seven or eight ago and 
that he had difficulty hearing at work.  Based on the audiometric 
findings, an interview with the Veteran, and a review of the 
medical records, the examiner opined that the onset of the 
Veteran's tinnitus was close to three-four years after his first 
tour of active duty, and therefore, it is not likely the 
Veteran's tinnitus is related to military noise exposure.  

Importantly, however, the Board finds that the May 2008 VA 
audiological evaluation is inadequate with regard to the 
Veteran's tinnitus.  Specifically, the Veteran reported the onset 
of his tinnitus to be approximately 7-8 years before that 
examination (in other words, between 2000 and 2001).  However, 
the examiner concluded that the Veteran's tinnitus was not likely 
related to his military noise exposure because the disorder began 
"some 3 to 4 years after his first tour of active duty."  
Available service personnel records indicate that the Veteran was 
discharged from his first period of active duty in November 1992.  
Three-to-four years thereafter would be 1995-1996, not the 
2000-2001 time frame referenced by the Veteran.

Furthermore, it appears that the examiner did not have access to 
the service treatment records from the Veteran's second period of 
active duty (from January 2005 to January 2006).  Accordingly, 
the Board finds that a remand of the Veteran's tinnitus claim is 
necessary to accord the agency of original jurisdiction an 
opportunity to procure the service treatment records from the 
Veteran's second period of active duty.  See 38 C.F.R. § 3.159 
(c)(2) (VA is required to obtain relevant records from a Federal 
department or agency, including records from the service 
department.  VA may only end efforts to obtain such records if it 
is concluded that the records sought do not exist or that further 
attempts to obtain them would be futile.)  

Also, the Board finds that another VA audiological examination is 
necessary.  The purpose of the examination conducted pursuant to 
this remand is to accord the Veteran an opportunity to undergo a 
VA audiological evaluation in which the examiner expresses an 
opinion regarding the etiology of his tinnitus.  The opinion 
should be based on a review of the complete record.  See Barr v. 
Nicholson, 21 Vet. 303, 311 (which stipulates that, if VA 
undertakes to provide a medical examination, the Board must 
ensure that such examination is adequate).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department, or other records depository as 
appropriate, and request the service 
treatment records from the Veteran's second 
period of active duty (from January 2005 to 
January 2006).  The RO should continue 
efforts to locate such records until it is 
reasonably certain that such records do not 
exist or that further efforts to obtain those 
records would be futile.  In the event the 
information is not available, a written 
statement to that effect should be included 
in the record.  

2.  Then, the Veteran should be afforded a VA 
audiological examination for the purpose of 
clarifying the etiology of his current 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  

a.	The examiner should express an opinion as 
to whether it is at least as likely as not 
that the Veteran's current tinnitus is 
causally related to either his first 
period of active service from January 1982 
to November 1992 or his second period of 
active duty from January 2005 to January 
2006.  

b.	If the Veteran's tinnitus is found not to 
be related to either of these periods of 
active duty, but, rather, is found to have 
begun in between such periods of service, 
the examiner should opine as to whether 
the Veteran's pre-existing tinnitus 
worsened during his second period of 
active service from January 2005 to 
January 2006.  And, if so, the examiner 
should indicate whether the increase in 
severity was consistent with the natural 
progression of the disorder or whether the 
increase represented a permanent worsening 
or "aggravation" of the disorder beyond 
its natural progression.  [In responding 
to this question, the examiner should note 
that temporary or intermittent flare-ups 
of a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service," unless the underlying 
condition, as contrasted with symptoms, 
has worsened.]  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.  

A clear rationale for opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

3.	Thereafter, readjudicate the issue of 
entitlement to service connection for 
tinnitus.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


